2AO 247 (02/08) Order Regarding Motion for Sentence Reduction


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Southern                New York
                                                       __________ District of __________

                    United States of America                          )
                               v.                                     )
                                                                      )   Case No: S1 03 Cr. 1397-01(PGG)
                   EDUARDO TAPIA HOLGUIN
                                                                      )   USM No: 51856-054
Date of Previous Judgment: 03/24/2009                                 )   Avrom Robin
(Use Date of Last Amended Judgment if Applicable)                     )   Defendant’s Attorney

                   Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)

        Upon motion of u the defendant u the Director of the Bureau of Prisons u the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion,
IT IS ORDERED that the motion is:
       u DENIED. u GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
                    the last judgment issued) of 168        months is reduced to 151 months                 .
I. COURT DETERMINATION OF GUIDELINE RANGE (Prior to Any Departures)
Previous Offense Level:    36               Amended Offense Level:                                              34
Criminal History Category: I                Criminal History Category:                                          I
Previous Guideline Range: 188 to 235 months Amended Guideline Range:                                            151       to 188   months
II. SENTENCE RELATIVE TO AMENDED GUIDELINE RANGE
x The reduced sentence is within the amended guideline range.
u
u The previous term of imprisonment imposed was less than the guideline range applicable to the defendant at the time
   of sentencing as a result of a departure or Rule 35 reduction, and the reduced sentence is comparably less than the
   amended guideline range.
u Other (explain):




III. ADDITIONAL COMMENTS




Except as provided above, all provisions of the judgment dated 3/24/2009                     shall remain in effect.
IT IS SO ORDERED.

Order Date: 04/06/2020
                                                                                                   Judge’s signature


Effective Date:                                                           Hon. Paul G. Gardephe, U.S.D.J.
                     (if different from order date)                                              Printed name and title
